Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The current application has the effective filing date of 06/19/2008 to US app. 12/142136.
Status of Claims
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “presence of flavonoid alcohols, oils and flavors, which may be indicative of the user having fresh smelling breath”; the underlined term is not a positively recited limitation that makes the claim indefinite because it is unclear as to whether the limitations following may be is a requirement relating to the ‘presence of flavonoid alcohols, oils and flavors.’  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims -1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim subject matter in the claims are directed to abstract ideas.
Claims -1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of mental processes, without significantly more. 
The framework for establishing a prima facie case of lack of subject matter eligibility requires that the Examiner determine: (1) Does the claim fall within the four categories of patent eligible subject matter; (2a) prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon and (2a) prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application; and (2b) Does the claim recite additional elements that amount of significantly more than the judicial exception. 
Under Step (1): Independent claims 1 and 14 are both methods for monitoring oral health; and thus, claim 1 and 14 and claims dependent thereof all fall under one of the four patent eligible categories. 
To Step 2(a) prong 1: 
Claim 1 recites: 
Claim 13 is directed to the process of measuring bio-information and calculating biological clock time based on the measurement results. The claim does not include any specific structure for performing the cited process steps, and thus, under the broadest reasonable interpretation, the process can be performed via mental processes  by the human mind, including making observations of a bio-information (at least heart rate, and eye blinking rate which can both be taken mentally) and then making an evaluation of biological clock time based on the 
Claim 1 recites: 

A method of monitoring oral health comprising: 
deriving a health profile of a user from information obtained from a sample taken from the user; 
displaying a representation of the health profile on a display, wherein the representation of the health profile comprises an indication of one or more health aspects of the user, the health aspects comprising: 
information regarding whether the user has one or more undesirable health characteristics; and 
information regarding whether the user has one or more desirable health characteristics.

	The italicized limitations in claim 1 recite a judicial exception, i.e. Abstract idea under the mental processes grouping. These limitations recite the steps for deriving and displaying data. However, these steps can be wholly performed by a person via mental processes and manually via pen and paper. Specifically, a person can visually observe a sample taken from the user, and mentally derive a health profile, wherein manually write down on a piece of paper the health profile comprising the recited undesirable and desirable health characteristics. In fact, these steps can be routinely performed by a dental specialist who are trained to visually inspect a patient’s mouth, and then record undesirable and desirable health characteristics based on mental observations, evaluation, judgement and opinion from the inspection of the patient’s mouth. 

Claim 14 recites:
A method of monitoring oral health comprising: 
deriving a health profile of a user from information obtained from a sample taken from the user; 
displaying a representation of the health profile on a display, wherein the representation of the health profile comprises an indication of one or more health aspects of the user, the health aspects comprising one or more undesirable health characteristics; 
displaying the one or more undesirable health characteristics in a list; and 
wherein in response to the user selecting a first one of the undesirable health characteristics from the list, an indication of historical values associated with the first one of the undesirable health characteristics is displayed on the display.

Claim 10 is similar to claim 1. The additional cited feature recited in the “wherein” clause above is directed to displaying a certain data after selecting another displayed data. This step can also be performed in a person’s mind, by mental processes, including: recalling from memory the user’s previously undesirable health characteristic, or looking at past records of the user’s undesirable health characteristic; which again is routinely performed by a dental specialist.
Dependent claims 2-11 and 15-17 discloses additional information that are displayed on the health profile via the display (device), but these additional information can all be observed  and evaluated via mental process similar to claim 1.
Claims 1 and 10 recite the additional element: display, claims 12, 19 and 20 recite the additional element: oral care implement with a diagnostic sensor, and claims 13 and 17 recites the additional element: interactive website; these claims will be addressed below.
Under Step 2(a) prong 2: The Court defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. 
Claims 1 and 10 both discloses the additional element: display; the recited display is non-specific, and interpreted to include paper or electronic display device. But regardless of whether the recited display is paper or electronic display device, it fails to integrate the judicial exception recited in claims 1 and 10 into a practical application. This is because the display is a tool for 
Claims 13 and 17 recite the additional element: interactive website, this limitation is interpreted as similar to the display above. The recitation of an interactive website implicitly requires Internet and perhaps a computer, however it has been established that mere instructions to implement an abstract idea on a computer, or in this case using a computer to access an interactive website, is merely using the computer as a tool to perform an abstract idea, under MPEP 2106.05(f). This additional element can be further recognized as generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. internet-based interactive website, under MPEP 2106.05(h).
Claims 12 and claims 19-20 recites the additional element: oral care implement with a diagnostic sensor. The oral care implement, and dental diagnostic sensor(s) are tool that generally link the use of the judicial exception to a particular technological environment or field of use, under MPEP 2106.05(h). Furthermore, these are tools use in a data gathering step- which is considered insignificant extra-solution activity. 
Accordingly, the recited additional elements all fail to integrate the recited judicial exception into a practical application.
Under Step 2b: The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited additional elements: display, interactive website, oral care implement, and diagnostic sensor are well-understood, routine and conventional activities previously known in the industry of oral health.  
Under the Berkheimer guidance, the following reference sets the standard for well-understood, routine and conventional activities:
Yang et al. US 6,536,068 discloses an oral care implement (Fig.1: toothbrush 10) with a diagnostic sensor (Fig.1: 16, 21) for acquiring dental information, and providing a health profile over the internet/interactive website (Fig. 2: internet) for display (Fig.2: computer, Fig.4).
Kaylor et al. US 2004/0078219 A1 discloses an oral care implement having a diagnostic sensor (biosensor 20) for acquiring dental information and providing the data over the internet/interactive website (Fig. 2: internet-based network, Fig.3) as a health profile for display (Fig.2:health records). Kaylor et al. US 2005/0101841 is also similar.
Nomura et al. US 2005/0221401 A1 discloses an oral care implement (Fig.1: 1) having a diagnostic sensor (Figs.2 and 4) for acquiring dental information and providing the data over the internet/interactive website (Fig.5: internet 24) as a health profile for display (Fig.5; various computer screens displaying dental info.)
Braunecker et al. US 2006/0141421 A1 discloses an oral care implement (Fig.1-2: 10) having a diagnostic sensor (Figs.1-2: 26) for acquiring dental information and providing a health profile for display (Fig.6: 76-78) Braunecker et al. 2006/0225744 A1 is also similar.
(All references in this section are cited in the applicant’s IDA dated 07/24/2019.)
Accordingly, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
	
Claim Interpretation
The current application has a substantial amount of claims directed to printed matter. These limitations are underlined in the 102/103 rejection(s) below. With regard to the interpretation of printed matter, please refer to MPEP 2111.05.

To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584 (citing Gulack, 703 F.2d at 1386). For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated. For instance, where a hatband places a string of numbers in a certain physical relationship to each other such that a claimed algorithm is satisfied due to the physical structure of the hatband, the hatband performs a function with respect to the string of numbers. See Gulack, 703 F.2d at 1386-87. 
 
To demonstrate this interpretation, 
Claim 1. A method of monitoring oral health comprising: 
deriving a health profile of a user from information obtained from a sample taken from the user; 
displaying a representation of the health profile on a display, wherein the representation of the health profile comprises an indication of one or more health aspects of the user, the health aspects comprising: 
information regarding whether the user has one or more undesirable health characteristics; and 
information regarding whether the user has one or more desirable health characteristics.

In claim 1, the underlined limitation (i.e. the health profile) is the printed matter, and the associated product is the display. Here, the displayed information (i.e. health profile) does not have a functional relationship with the display; and thus the underlined limitations are not given any patentable weight. Thus, with regard to art rejection, the applied reference(s) only need to teach a display device capable of displaying the recited information. 
Claims 2-11 and 14-17 all recited printed matter limitations which do not have a functional relationship with the display. These limitations are not given any patentable weight.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
 
Claims 1-11 and 14-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Nomura et al. US 2005/0221401 A1 (hereafter “Nomura”, provided in the Applicant’s IDS).
Note to Applicant: printed matter limitations are underlined below.
Regarding claim 1, Nomura discloses a method of monitoring oral health (Abstract: method for evaluating risk of dental caries) comprising: 
deriving a health profile (electronic medical chart, such as shown in Fig. 7: 32; see [0056, 0123-0126] and Figs. 8-10 for additional displayed charts) of a user from information obtained from a sample taken from the user (acquiring oral sample using device 1, see [0062-0063]); 
displaying a representation of the health profile on a display (Fig.7: screen 40, [0123-0126]), wherein the representation of the health profile comprises an indication of one or more health aspects of the user, the health aspects comprising: 
information regarding whether the user has one or more undesirable health characteristics ([0125-0126] Fig. 7: 43 grades for risk of caries, which is an undesirable characteristic, also Fig. 7: 42 list of pH levels, which can be interpreted as both undesirable and desirable characteristics); and 
information regarding whether the user has one or more desirable health characteristics ([0124] Fig. 7: 42 is a list of treatments, which is interpreted as desirable health characteristics, because treatments are desirable to improve oral health. Fig. 7: 42 list of pH levels, which can be interpreted as both undesirable and desirable characteristics).  
With regard to claims 2-6, Nomura does not explicitly disclose the recited displayed information, but these limitations are regarded as non-functional printed matter displayed on a screen, and are thus met by Nomura’s screen 40, see Figs. 7-10.
Regarding claim 7, Nomura discloses the method according to claim 1 wherein the one or more undesirable health characteristics comprise the presence of a disease.  (Fig.7: caries, decayed tooth)
Claim 8 is rejected by Nomura’s screen 40, Figs.7-10, as the claim is directed to non-functional printed matter.
Regarding claim 9, Nomura discloses the method according to claim 1 wherein the one or more undesirable health characteristics and the one or more desirable health characteristics are oral health characteristics.  (see rejection to claim 1, Fig.7-10 indicate oral health characteristics
Regarding claim 10, Nomura discloses method according to claim 1 wherein the information regarding whether the user has one or more undesirable health characteristics comprises a list of the undesirable health characteristics, and wherein in response to the user selecting a first one of the undesirable health characteristics from the list, an indication of historical values associated with the first one of the undesirable health characteristics is displayed on the display. (See Fig. 10 in which a list of past pH levels is interpreted as “undesirable health characteristics”, and Fig.10: 72a is a link that can show “historical values” associated with a selected pH level).
Claim 11 is rejection under the same analysis as claim 10 above, because pH levels is interpreted as “desirable health characteristics.” 
Regarding claim 14, Nomura discloses a method of monitoring oral health comprising: 
deriving a health profile (electronic medical chart, such as shown in Fig. 7: 32; see [0056, 0123-0126] and Figs. 8-10 for additional displayed charts) of a user from information obtained from a sample taken from the user (acquiring oral sample using device 1, see [0062-0063]); 
displaying a representation of the health profile on a display (Fig.7 electronic medical chart displayed on screen 40), wherein the representation of the health profile comprises an indication of one or more health aspects of the user, the health aspects comprising one or more undesirable health characteristics ([0125-0126] Fig. 7: 43 grades for risk of caries, which is an undesirable characteristic, also Fig. 7: 42 list of pH levels, also interpreted as an undesirable characteristic);
displaying the one or more undesirable health characteristics in a list (see Fig.7:42 and Fig. 10: 72); and 
wherein in response to the user selecting a first one of the undesirable health characteristics from the list, an indication of historical values associated with the first one of the undesirable health characteristics is displayed on the display (see Fig. 10 in which a list of pH levels is interpreted as “undesirable health characteristics”, and Fig.10: 72a is a link that can show “historical values” associated with a selected first pH level).  
Regarding claim 15, Nomura discloses the method according to claim 14, wherein in response to the user selecting a second one of the undesirable health characteristics from the list, an indication of historical values associated with the second one of the undesirable health characteristics is displayed on the display.  (see Fig. 10 in which a list of pH levels is interpreted as “undesirable health characteristics”, and Fig.10: 72a is a link that can show “historical values” associated with a selected second pH level)
Claim 16 is rejected by Nomura’s screen 40, Figs.7-10, as the claim is directed to non-functional printed matter. 
Regarding claim 17, Nomura discloses the method of claim 15, wherein the representation of the health profile (electronic medical chart) is displayed as content on an interactive website and the content changes in response to the selection of different ones of the undesirable oral health characteristics.  (See Fig. 5 and [0093-0094] in which the electronic medical chart is accessible over the internet; this is taken to encompass an “interactive website” in the claim.) 
Regarding claim 18, Nomura discloses the method of claim 15, wherein the sample is a liquid or vapor taken from the user's saliva or breath. ([0061-0062] saliva sample)
Regarding claim 19, Nomura discloses the method of claim 18 wherein the sample is present on an oral care implement (Fig.1: device 1) that is configured to detect each of the [0063-0065] sensor capable of detecting caries)
Regarding claim 20, Nomura discloses the method of claim 19, wherein the oral care implement (Fig.1: device 1) comprises a diagnostic sensor (Fig.1: sensor part 3) configured to detect at least one of pH, electrical conductivity, electrical resistivity, or the presence of bacteria in the user's saliva or breath. ([0062] pH value).
Claims 1-5 are rejected under 35 U.S.C. 102(b) as being anticipated by Yang et al. US 6,536,068 B1 (hereafter “Yang”, provided in the Applicant’s IDS).
Note to Applicant: printed matter limitations are underlined below.
Regarding claim 1, Yang discloses a method of monitoring oral health (Abstract: method of monitoring toothbrush technique) comprising: 
deriving a health profile (Fig.4 and Fig.) of a user from information obtained from a sample taken from the user (sampling toothbrush technique using Fig.1: toothbrush 10; see col.5, ll.28-45); 
displaying a representation of the health profile (Figs. 4, 6A, and 8D) on a display (col.9, ll.46-col.10, ll.55, toothbrush display 26, and  the user’s PC), wherein the representation of the health profile comprises an indication of one or more health aspects of the user, the health aspects comprising: 
information regarding whether the user has one or more undesirable health characteristics; and 
information regarding whether the user has one or more desirable health characteristics (see Figs. 4, 6A, and 8D the displayed information pertains to brushing techniques and are interpreted as both “undesirable and desirable health characteristics” in the claim. Alternatively, these limitations are printed matter having non-functional relationship with the display, and are not given any patentable weight).  
Regarding claims 2-5, these claims all disclose non-functional printed matter, Nomura also discloses displaying information pertaining to brushing techniques, including an amount of pressure or force that the user is using during brushing, an amount of time that the user brushed during a brushing episode, brushing efficiency or thoroughness, and presence of flavonoid alcohols, oils, and flavors, which may be indicative of the user having fresh smelling breath. (See Figs. 4, 6A, and 8D which all display info. pertaining to the user’s brushing techniques, col.9, ll.45- col.10, ll.39.) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang as applied to claim 1 above and further in view of Pinyayev et al. US 2008/0060148 A1.
Regarding claim 12, Yang discloses method for monitoring oral health as recited in claim 1, further comprising: brushing teeth and gums of an oral cavity with a toothbrush (toothbrush 10,) having a diagnostic sensor (motion sensor col.4, ll.52-58 and col.5, ll.28-45); transmitting data associated with the various characteristics that are detected by the diagnostic sensor to a computing device (col.5, ll.3-9 toothbrush data is downloaded to user’s personal computer); and wherein the computing device derives the health profile based on the data (col.9, ll.65-col.10, ll.39 user’s PC having software to analyze the toothbrush data to produce graphical display representative of brushing techniques as shown in Figs. 4, 6A and 8D), but Yang does not disclose wherein a toothbrush’s diagnostic sensor is configured to detect various characteristics of liquid and vapor within the oral cavity.
However Pinyayev, another prior art reference in the field of oral health monitoring, discloses a toothbrush (100) which comprises a diagnostic sensor for that is configured to detect various characteristics of liquid and vapor within the oral cavity ([0075: 3rd sentence] detect bacterial in saliva) and brushing habits ([0033: 5th sentence, 0034: last 2 sentences] sensor responsive to motion to detect brushing habits). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Yang’s toothbrush to further include a diagnostic sensor that detects liquid and vapors in view of Pinyayev’s toothbrush; the motivation for doing so is to dynamically monitor a person’s brushing habits and check oral health, and Pinyayev has shown that a toothbrush can be provided with both types of sensors for detecting an oral sample (e.g. saliva) and brushing habits.
Regarding claim 13, Yang discloses the method according to claim 12 wherein the representation of the health profile is displayed as content on an interactive website. (see col.5, ll.8-9 toothbrush data can be transmitted to an internet website for display.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. US 2007/0270221 or US 7976388 B2, see Fig.2: tooth brush 12 has sensors for detecting oral information; and Figs. 5-5A shows a display 18 for providing oral information.
Hwang US 2009/0092955, see Fig.1: toothbrush 10 with sensors and communication capability; see Fig. 16: health/oral profile based on data detected from tooth brush.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        May 8, 2021